Title: From James Madison to Thomas Jefferson, 23 April 1787
From: Madison, James
To: Jefferson, Thomas


Dear Sir
April 23. 1787.
Since my last which was of March 19. I have had the pleasure of yours of Decr. 16. Jany. 30. and Feby. 7. which were handed to me by Col Franks. Along with them were received the copying machine and other articles referred to in them. You will accept my warmest thanks for all these favors. The packet for the Governor of Virginia under the same cover with your letter of Feby. 7. has been forwarded. The accident to your wrist was first made known to me by these communications. I learnt with satisfaction from Col. Franks that the pain and weakness were apparently going off, and ardently wish that your projected trip to the South of France may produce a radical cure.
The vigorous measures finally pursued by the Government of Massachussetts against the insurgents, had the intended effect of dispersing them. By some it was feared that they would re-embody on the return of favorable weather. As yet no symptom of such a design has appeared. It would seem that they mean to try their strength in another way; that is, by endeavoring to give the elections such a turn as may promote their views under the auspices of Constitutional forms. How far they may succeed is not yet reducible to certainty. That a great change will be effected in the component members of the Government is certain, but the degree of influence imputable to the malcontents can not be well known till some specimen shall be given of the temper of the new rulers. Mr. Hancock takes the place of Mr. Bowdoin. His general character forbids a suspicion of his patriotic principles; but as he is an idolater of popularity, it is to be feared that he may be seduced by this foible into dishonorable compliances. A great proportion of the Senate is also changed, and a greater proportion of the other branch it is expected will be changed. A paper emission at least is apprehended from this revolution in their Councils.
Congress have agreed to Mr. Jays report on the treaty of peace and to an address which accompanies it. Copies of both will no doubt be sent you from his department. The Legislature of this State which was sitting at the time and on whose account the acts of Congress were hurried through, has adjou[r]ned till Jany. next without deciding on them. This is an ominous example to the other States, and must weaken much the claim on Great Britain of an execution of the Treaty on her part as promised, in case of proper steps being taken on ours. Virginia we foresee will be among the foremost in seizing pretexts for evading the injunctions of Congress. S. Carolina is not less infected with the same spirit. The present deliberations of Congress turn on   1. the sale of the western lands.   2. the Government of the Western settlements within the federal domain.   3. the final settlement of the Accounts between the Union and its members.   4. the treaty [with] Spain.
1. Between six & seven hundred thousand acres have been surveyed in townships under the land ordinance, and are to be sold forthwith. The place where Congress sit is fixed for the sale. Its excentricity and remoteness from the premises will I apprehend give disgust. On the most eligible plan of selling the unsurveyed residue Congress are much divided; the Eastern States being strongly attached to that of townships, notwithstanding the expence incident to it; the Southern being equally biassed in favor of indiscriminate locations, notwithstanding the many objections agst. that mode. The dispute will probably terminate in some kind of compromise, if one can be hit upon.
2. The Government of the settlements on the Illinois & Wabash is a subject very perplexing in itself; and rendered more so by our ignorance of many circumstances on which a right judgment depends. The inhabitants at those places, claim protection agst. the savages, and some provision for both criminal and Civil justice. It appears also that land jobbers are among them who are likely to multiply litigations among individuals, and by collusive purchases of spurious titles, to defraud the United States.
3. The settlement of the public accounts has long been pursued in varied shapes, and with little prospect of success. The idea which has long been urged by some of us, seems now to be seriously embraced, of establishing a plenipotentiary tribunal for the final adjustment of the mutual claims on the great and simple principle of equity. An ordinance for this purpose has been reported by the Treasury board and has made some progress through Congress. It is likely to be much retarded by the thinness of Congress, as indeed is almost every other matter of importance.
4. The Spanish negociation is in a very ticklish situation. You have been already apprized of the vote of seven states last fall for ceding the Missisipi for a term of years. From sundry circumstances it was infered that Jay was not proceeding under this usurped authority. A late instruction to him to lay the state of the negociation before Congress has discovered that he has adjusted with Guardoqui an article for suspending the use of the Missisipi by the citizens of United States. The report however leaves it somewhat doubtful how far United States are committed by this step and a subsequent [Report] of the secretary on the seisure of Spanish property in the western country and on information of discontents touching the occlusion of the Missisipi shews that the probable consequences of the measure perplex him extremely. It was nevertheless conceived by the instructed delegations to be their duty to press a revocation of the step taken in some form which would least offend Spain and least irritate the patrons of the vote [of] seven states. Accordingly a motion was made to the following effect—that the present state of the negociation with Spain and of the affairs of United States rendered it expedient that you should proceed under a special commission to Madrid for the purpose of making such representations as might at once impress on that court our friendly disposition and induce it to relax on the contested points and that the proper communications and explanations should be made to Guardoqui relative to this change in the mode of conducting the negociation. This motion was referred to Mr. Jay whose report disapproves of it. In this state the matter lies. Eight states only being present no effective vote is to be expected. It may notwithstanding be incumbent on us to try some question which will at least mark the paucity of states who abet the obnoxious project. Massachusets and New York alone of the present states are under that description; and Connecticut and New Hampshire alone of the absent. Maryland and South Carolina have heretofore been on the right side. Their future conduct is somewhat problimatical. The opinion of New Hampshire is only conjectured. The conversion of Rhode Island countenances a hope that she too may in this instance desert the New England standard.
The prospect of a full and respectable convention grows stronger every day. Rho. Island alone has refused to send deputies. Maryland has probably appointed by this time. Of Connecticut alone doubts are entertained. The antifederal party in that State is numerous & persevering. It is sd. that the elections which are now going on, are rather discouraging to the advocates of the Convention. Pennsylvania has added Doctor Franklin to her deputation. There is some ground to calculate on the attendance of Genl. Washington. Our Governor, Mr. Wythe, Mr. Blair, and Col. Mason will pretty certainly attend. The last I am informed is renouncing his errors on the subject of the Confederation, and means to take an active part in the amendment of it. Mr. Henry pretty soon resigned the undertaking. Genl. Nelson was put into his place, who has also declined. He was succeeded by R. H. Lee, who followed his example. Docr. McClurg has been since appointed, and as he was on the spot must have been previously consulted.
Considerable changes are taking place I hear in the County elections in Virginia, and a strong itch beginning to return for paper money. Mr. Henry is said to have the measure in contemplation, and to be laying his train for it already. He will however be powerfully opposed by Col. Mason, if he should be elected & be able to serve, by Monroe Marshal, and Ludwel Lee (son of R. H. L.) who are already elected, and sundry others of inferior rank. Mr. Harrison the late Governor, has so far regained the favor of Charles City as to be reinstated a representative. The part which he will take is uncertain. From his repeated declarations he ought to be adverse to a paper emission. My next will probably be from Philada. In the mean time with my fervent wishes for your happiness I remain Yr. Affecte. friend
Js. Madison Jr
Deaths. Archibald Cary Esqr.
Jno. Augustine Washington, brother of Genl. W.
